     Case 2:20-cv-00259-TLN-DMC Document 21 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL PAREDES,                                      No. 2:20-cv-00259-TLN-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    ROBERT BURTON,
15                       Defendant.
16

17          Plaintiff Joel Paredes (“Plaintiff”), a prisoner proceeding pro se, brings this civil rights

18   action under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to Eastern District of California local rules.

20          On July 23, 2021, the Magistrate Judge filed findings and recommendations herein which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. (ECF No. 20.) No objections to the findings and recommendations

23   have been filed.

24          Although it appears from the file that Plaintiff’s copy of the findings and

25   recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

26   keep the Court apprised of his current address at all times. Thus, pursuant to Local Rule 182(f),

27   service of documents at the record address of the party is fully effective.

28   ///
                                                        1
     Case 2:20-cv-00259-TLN-DMC Document 21 Filed 09/10/21 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The Findings and Recommendations filed July 23, 2021 (ECF No. 20), are ADOPTED

 5   IN FULL;

 6          2. This action is DISMISSED without prejudice for lack of prosecution and failure to

 7   comply with the Court’s rules and Orders; and

 8          3. The Clerk of the Court is directed to enter judgment and close this file.

 9          IT IS SO ORDERED.

10   Dated: September 7, 2021

11

12

13
                                         Troy L. Nunley
14                                       United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
